Mr. President,
It is an honour to participate in the opening of this historic 75th session of the United Nations General Assembly. On behalf of the Republic of Nauru, I would like to congratulate Your Excellency on your recent assumption of the Presidency. Let me assure you of my delegation’s full cooperation and support as you steer our important work during this session.
I would also like to thank His Excellency Mr. Tijiani Muhammad-Bande for his exceptional leadership during this unprecedented time as our outgoing President.
Mr. President,
In light of the current global challenges that face the international community, it is more critical than ever to have a United Nations that is fit for purpose. Many countries were caught off guard when a tiny virus exposed systemic vulnerabilities in our global and national institutions on how we protect and care for our people. Your chosen theme for this session “The Future We Want, the United Nations We Need: Reaffirming our Collective Commitment to Multilateralism — Confronting COVID-19 Through Effective Multilateral Action,” is timely and appropriate.
For a country like Nauru, as one of the smallest UN member state and most vulnerable, we looked to the leadership of the World Health Organisation mandated to promote health, keep the world safe and serve the vulnerable.
Before the outbreak of the pandemic, we heard cases of a new virus spreading across the globe and we waited in anticipation for the WHO’s guidance and assessment of the situation.
Following WHO’s declaration of the outbreak as a pandemic, Nauru responded immediately by declaring a State of National Disaster for the Management and Preparedness of COVID-19 in March of this year. This action enabled this government to address our national emergency responses to the pandemic. Our goal like many of yours, is to protect the people and citizens of Nauru.
We also recognised that WHO played a leading role in managing the Pacific region’s response which later led to the formation of the Pacific Humanitarian Pathway for COVID 19 (PHP-C). This new modality - developed for the purpose of consolidating donor funding into a regional mechanism proved onerous, confusing and thus ineffective. At the height of any crisis we should not alienate further the people we are supposed to help. We should not miss out simply because we did not do it right or because we lack the capacity to navigate our way through new modalities of operations.
While we recognise these are unprecedented times, we believe that the UN has the capability, the expertise and the know-how to deliver effectively in times of crises and taking into account the challenges faced by the smallest members.
Our experience is that access to, support and assistance in a timely manner, is critical to ensure the effectiveness of the PHP-C. We also found ourselves competing against each other for much needed resources and those of us who have had far greater experience in engaging with the United Nations system was better placed to access the support required.
Mr. President,
Fortunately, I am pleased to share that my small island country, Nauru remains free from COVID. For us this is truly a milestone achievement.
This government took steps to enact national laws to support new policies and measures to deal with the pandemic. We created a national COVID Taskforce to ensure that our responses are coordinated and coherent taking a whole-of-government approach working with the private sector, civil society and the community at large. We took measures to secure our borders by implementing travel restrictions with quarantine protocols while at the same time have an open and controlled border policy in place. We used the borders of other countries as our bulwark. This is our capture and contain policy.
Mr. President,
Why does this government place such importance on the effectiveness of our national and multilateral responses to the pandemic?
Allow me to put this into context. Nauru has a land area of 21 square kilometres and a circumference of 19 kilometres. The population is estimated roughly at 11,000 and the expected growth rate of 4.5 per cent, which by 2050 will make us 27,000 people.
Taking this into account Nauru has had a history of population decimation. In the 1920’s the population was ravaged by the influenza epidemic and again by the scourge of the Second World War. These external factors threatened the very survival of our people and nation with the population falling dangerously below 500. We struggled to bring the level up to 1,500 to gaining independence in 1968 and become a sovereign nation.
Our history therefore reminds us that an outbreak in one part of the world can produce a catastrophic and devastating effect on this tiny country. The lessons of the past cannot go unheeded.
Through the Grace of God — we remain COVID free today.
Mr. President,
Our experience has shown us that the World Health Organisation was slow in declaring the pandemic. This tells us there is much room for improvement. We must ensure that every country regardless of size is not left behind. We must do more.
At the regional level, Nauru is one of the 10 countries covered by the United Nations Multi-Country Office in Fiji and benefits the least. The pandemic exposed the weakness of the UN Development System and the disconnect between a coordinated regional response to meeting our national needs and priorities. The pandemic has also taught us the need to be better prepared next time. Greater investment needs to flow into our public health systems to build our capacity and capability for future pandemics.
Allow me to applaud the efforts of the Secretary-General in spearheading the reform of the United Nations development system to be more effective and fit for purpose, in particular, we look forward to the early establishment of a new multicountry office in the Federated States of Micronesia (FSM). We view this as a positive step that will enable a responsive, focused and targeted support coordinated between the North Pacific small island developing States (SIDS) and the United Nations.
Mr. President,
Despite the sometimes-dour commentary on the current state of multilateralism, I think it is important to acknowledge the strikingly prolific decade we have just concluded here at the United Nations. Our commitment to multilateralism has delivered historic agreements on sustainable development, climate change, disaster risk reduction, and development finance, just to name a few. This body of work, which reflects the views of every UN Member State — from largest to the smallest — has the potential to deliver a more resilient, more just, and more equitable world.
Your challenge, and ours, is to bring these agreements to fruition as a matter of urgency. This will be the test of multilateralism going forward — Let’s not fail this.
Mr President,
One of the core pillars of Nauru’s sustainable development strategy is economic sustainability, consistent with this objective this Government launched its Desperate Imagination Vision this year. The vision is one of innovative thinking towards a financially sustainable and resilient Nauru. We placed emphasis on boosting all partnerships and identified the need for strengthening these networks to help us realise our vision for a financially sustainable and stable future.
No longer can sustainability be brushed aside as an issue and that in the language of Nauru “will take care of itself” because alternate means to sustain the economy are now more important than ever. Sustainability of the nation must be front of mind now and always.
And in this regard, this country holds a dubious distinction as the only country denied access to concessional financial resources from the World Bank. Nauru is currently ineligible for International Development Assistance (IDA) grants and concessional loans, because our GNI per capita exceeds the current threshold for small island economies. We are also barred from receiving loans from the International Bank for Reconstruction and Development (IBRD) because the World Bank has determined that our economy does not generate sufficient revenue to service new loans. Why are other countries given access to these financing tools and not Nauru?
Nauru may be an extreme case, but it is well in line with the experience of many developing countries which, despite the best of development plans, cannot access the financial resources to actually implement them. This state of affairs was shameful before the pandemic, but it is now a crisis in its own right. Years, perhaps decades of economic gains across the developing world could be at risk without a rapid response from the Bretton Woods Institutions to relieve countries of unsustainable debt burdens and provide fiscal resources for a robust economic recovery.
We need a global financial system that is more responsive to the urgent needs of developing countries, and I strongly urge you to take on this issue as part of your effort to reaffirm multilateralism.
Mr. President,
Many have compared the humanitarian impacts and economic disruption of COVID to what we might expect from climate change. Therefore, I think it is important that we recognize foresighted leaders on this issue. Today, I would like to specifically thank the Government of Germany for continuing to place the issue of climate change and security before the United Nations Security Council.
The most basic responsibility of any Government is to protect the safety and security of its citizens. Failure to do so risks social and political unrest. It is now uncontroversial that climate change will make it more difficult to fulfil this most basic responsibility of government by undermining food and water systems, increasing competition over declining natural resources, disrupting global supply chains, and displacing communities. Most of these challenges exceed the capacity of any one nation to address alone. Therefore, addressing the security implications of climate change requires a multilateral response.
We believe these functions are best taken up by a new Office of the Special Representative of the Secretary-General on Climate and Security.
However, we will only succeed in protecting the security of vulnerable countries and communities if our political system shows the courage to make the fundamental changes that the climate crisis requires.
We want a United Nations that addresses the climate crisis by taking urgent action, safeguard us from an economic regression and depression that will further exacerbate the existing inequalities among nations.
Mr. President,
Limited land space is an overarching challenge for us.
Nauru will need to accelerate efforts on the Higher Ground Initiative which is reclaiming the 80 per cent of mined-out land located at the central plateau of the island. Climate Change exposes environmental risks for coastal dwelling. We have begun preliminary scientific assessment on our physical environment to collect data that will contribute to informed decisions. We are still in the very infant stages and recognise this is only the beginning of a very long journey. Laying the right foundation is critical for future generation to continue the work we have started.
With innovative planning and the incorporation of sustainable best practices, we are confident that the Desperate Imagination Vision can bring about jobs, cultivate new business trade and investment opportunities, and also restore our natural environment. Combined with construction of the new, GCF-funded port facility, our new shipping line and our national carrier, Nauru can become a regional hub of commerce, including our aspiration for a regional health and sports tourism industry. This is our pathway to achieving our Sustainable Development Goals.
However, we cannot do this alone. And this is where our renewed commitment to multilateralism must focus — on mobilizing the means of implementation for those that need it.
Mr. President,
It would be remiss of me to not to recognise that Nauru is a big ocean state. We are highly dependent on marine resources for its sustenance and economic development.
UNCLOS as the constitution of all ocean activities had the foresight to provide opportunity for developing States like mine to participate in the new seafloor mineral industry and balance the historical disparities that exist between the North and South.
Specifically, I am speaking to the important work of the International Seabed Authority (ISA), as the international body tasked with organizing and controlling all mineral resource-related activities in international waters for the benefit of mankind as a whole, while ensuring the effective protection of the marine environment from harmful effects that may arise from deep seabed related activities.
It gives us the confidence in the development of the new regulatory regime for the collection of seafloor minerals, the ISA will ensure that this new industry will be managed responsibly while providing benefits for all mankind. Moreover, this will help us achieve SDG Goall4, namely Targets 2 and 7, on the sustainable management and protection of marine ecosystems and increase economic benefits to SIDS, respectively.
I encourage ISA members to continue to work towards a timely development of the regulatory regime. I also commend ISA’s capacity-building development programme and in particular the Abyssal Initiative for the Pacific Sponsoring States.
Mr. President,
Our efforts in responding and containing the coronavirus would not have been possible without the valuable support rendered through our development partners and for this we are truly grateful to our genuine friends Australia, Taiwan, New Zealand, India, Japan and the United States.
We also ask our friends the United States to not forget the people of Cuba who are also struggling like us under this pandemic.
Mr. President,
Seventy-five years ago, the nations of the world came together to draft a charter that would stand the test of time. It was created on the principles of universality and equality, respecting the worth of every individual. It is not enough to proclaim the virtues of multilateralism if we fail to strengthen our commitment to upholding the core principles of the Charter.
We therefore call on the United Nations to fulfil our commitments to the human family and ensure that the 23.5 million people of the Republic of China (Taiwan) enjoy the same rights as the peoples of other nations. While the world grapples with the COVID pandemic, the people of Taiwan must not be left behind, nor should its exemplary response to the global pandemic be ignored. Taiwan is an important partner in the world’s response to this pandemic. More than ever today we need inclusivity and solidarity in responding to the global challenges we face.
Mr. President,
As we forge ahead in a future that is covered with COVID-19 and other things that we really do not know, ‘Let’s hand-in-hand, shoulder-to-shoulder as Scripture tells us, walk forward to meet the challenges of tomorrow’.
Thank you, Mr. President.
May God bless the Republic of Nauru and may God bless the United Nations.